Appeal by employer and insurance carrier from a decision and award of the Workmen’s Compensation Board which granted death benefits to the widow of a deceased employee. Decedent was employed by Syracuse University as a foreman of a farm operated by the university. On February 3, 1938, while he was helping to rehang a barn door which' had blown down, the door fell on him and he sustained various injuries of a serious nature. As a result of the accident the decedent became totally disabled. There is testimony to indicate that his condition became gradually worse and he developed a paralysis and neurological changes which were attributed to fractures of the lumbar vertebrae. As a result of this condition he sustained another accident on July 28, 1944, while at home, which resulted in a fracture of the left femur. Decedent was subject to an underlying condition of arteriosclerosis. There is testimony to the effect that his accidental injuries and disablement aggravated this pathology. He died on October 27, 1947. The cause of death was said to be an internal hemorrhage, probably due to the rupture of the abdominal aorta. No autopsy was performed. The sole issue on this appeal is whether there was any proof of causal relation between decedent’s accident and his death. While the medical proof was somewhat vague, we think the testimony of his attending physician and all of the facts and circumstances involved made the issue one of fact for tibe board to determine, and we cannot say, as a matter of law, that there is no substantial evidence to sustain the board’s decision. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.